By the Court, Bronson, J.
As the plaintiff has given no answer to the matters specially alleged in the moving affidavit, he has virtually admitted that ten of his witnesses in Oneida are only material for the purpose of proving the value of his services as an attorney and counsellor at law, which fact can as well be proved by witnesses residing in Chenango where the services were rendered. If those ten witnesses are deducted, as we think they should be, there will then be the greatest number of witnesses in Chenango.
Motion granted.